Citation Nr: 1430004	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hallux rigidus of the left foot, claimed as a left great toe injury.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  The Veteran now lives in New Jersey; the Newark RO has assumed jurisdiction over his claims.

In December 2011, the Board remanded the case for further development; that development has been completed with regard to the hallux rigidus claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left foot hallux rigidus is causally related to his in-service diagnosis of and treatment for hallux rigidus.  


CONCLUSION OF LAW

The criteria for service connection for hallux rigidus of the left foot have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A January 2012 VA examination shows that the Veteran suffers from left foot hallux rigidus.  The current disability criterion is met.  

Service treatment records show that the Veteran suffered from left foot hallux rigidus during his active service.  The Veteran was diagnosed as suffering from a left hallux valgus deformity with bunion in September 2003.  He underwent surgery for this disability in March 2004.  The in-service occurrence criterion is met.  

The only remaining question is whether the Veteran's current hallux rigidus is related to his in-service diagnosis and surgery.  The January 2012 examiner stated that he could not resolve this issue without resorting to mere speculation.  It does not appear, however, that this examiner reviewed all service treatment records that have been obtained when he offered his conclusion.  

In light of the fact that the Veteran has been diagnosed as suffering from the same disability which he had in service, remanding the claim for a nexus opinion would only delay the claim.  It is clear that the two disabilities are related, and service connection for hallux rigidus of the left foot is warranted.  


ORDER

Entitlement to service connection for hallux rigidus of the left foot, claimed as a left great toe injury, is granted.  


REMAND

The Veteran's claim for service connection for a left knee disability must be remanded.  

The Veteran has consistently claimed to have suffered from left knee pain during his active service.  In his October 2008 substantive appeal, the Veteran stated that he was scheduled to have surgery on this knee during his active service.  He stated that the problems he experienced with this knee have not subsided.  At a March 2012 VA examination, the Veteran stated that he developed left knee pain in 2002. 

At that March 2012 VA examination, the examiner diagnosed the Veteran as suffering from a mild left knee strain.  She did not offer an opinion as to etiology, as she did not have access to the Veteran's claim file.  In an April 2012 addendum, the examiner stated that she did not see any evidence that the Veteran was treated for a left knee condition during his active service.  She determined that it is less likely than not that the Veteran's left knee strain is related to his active service.  She also stated that there is no evidence of an abnormal gait that affects his left knee on account of his service-connected right knee disability.  

This opinion is inadequate.  Though many of the Veteran's service treatment records have been obtained, it does not appear that his complete records are obtained and available.  VA made a formal finding as to this fact in June 2012.  In cases where a veteran's service treatment records are unavailable, VA has heightened obligations; those have not been met here, and a new opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA for any records of treatment that the Veteran has had for his left knee disability.  

2.  Obtain an opinion regarding the etiology of the Veteran's left knee disability from an appropriate medical professional, but not the examiner who performed the March 2012 examination and offered the April 2012 opinion.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that an opinion cannot be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee strain is related to his active service?  The Veteran's complete service treatment records have not been obtained; the examiner may not draw any negative inference from the lack of documentation of any left knee injury or complaints during the Veteran's active service.  

b)  Is it at least as likely as not that the Veteran's left knee strain is proximately due to, the result of, or aggravated by his service-connected right knee disability?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If  the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


